Title: John Adams to the president of Congress, 7 June 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague June 7. 1784
        
        Some Weeks ago the Baron de Thulemeier called upon me and delivered me the Paper, copy of which is inclosed marked 1. It is a Letter written by the Envoy to the King.
        Last Evening the Baron called upon me again and delivered me the Answer of the King contained in the Paper Copy of which is inclosed, marked 2
        I have heretofore transmitted to Congress, by different opportunities, Copies of the Project of a Treaty, and the Papers herein transmitted, compleat the Negotiation, and the Treaty is ready for Signature, unless Congress have other Alterations to propose.
        As his Majesty Seems to choose that this Business Should be conducted, by his Envoy here, who is also desirous of finishing it, perhaps Congress may not judge it too much Complaisance, in framing their Commission, to give Authority to any one, to conclude this Treaty, in case they Should name more than one, as it would be impossible for Mr Thulemeier to go to Paris. It is not every Ambassador, however high his Rank or numerous his Titles, or magnificent his Appointments, who arrives at the Honour of concluding any

Treaty. It is a Distinction, which is made an Object of Ambition and is much desired So that the Barons inclination I Suppose will not be thought inexcuseable.
        I Should hope that Congress might dispatch their Instructions and Authority, to Some one or more, to conclude this Affair, with as little Delay as possible
        With great Respect, I have the / Honour to be, Sir your most / obedient and most humble servant
        
          John Adams
        
      